



FIRST AMENDMENT TO LOAN AGREEMENT
THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
the 23rd day of September, 2016 (the “Amendment Date”), by and between BUENA
YUMA, LLC, an Arizona limited liability company (“Borrower”), and SRE MONARCH
LENDING, LLC, a Delaware limited liability company (“Lender”).
RECITALS
WHEREAS, Borrower and Lender have entered into that certain Loan Agreement dated
as of March 23, 2016, as amended by that certain letter agreement dated
September 21, 2016 (collectively, the “Loan Agreement”); and
WHEREAS, Borrower and Lender desire to amend the Loan Agreement on the terms and
subject to the conditions set forth in this Amendment.
NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
AMENDMENT
1.Defined Terms. Capitalized terms used herein but not otherwise defined in this
Amendment shall have the meanings provided to such terms in the Loan Agreement
(including as amended by this Amendment).
2.Amendment. The Loan Agreement is hereby amended as follows:
(a)A new definition of “Facility Additional Fee No. 1” is added immediately
after the definition of “Extension Conditions”:


“ “Facility Additional Fee No. 1”: The fee in the amount of Forty-Six Thousand
Six Hundred Sixty-Six and 66/100 Dollars ($46,666.66), which shall be earned on
the Closing Date and shall be due and payable not later than October 24, 2016.”
(b)A new definition of “Facility Additional Fee No. 2” is added immediately
after the definition of “Facility Additional Fee No. 1”:


“ “Facility Additional Fee No. 2”: The fee in the amount of Forty-Six Thousand
Six Hundred Sixty-Six and 67/100 Dollars ($46,666.67), which shall be earned on
the Closing Date and shall be due and payable not later than November 22, 2016.”
(c)A new definition of “Facility Additional Fee No. 3” is added immediately
after the definition of “Facility Additional Fee No. 2”:


“ “Facility Additional Fee No. 3”: The fee in the amount of Forty-Six Thousand
Six Hundred Sixty-Six and 67/100 Dollars ($46,666.67), which shall be earned on
the Closing Date and shall be due and payable not later than December 22, 2016.”





--------------------------------------------------------------------------------





(d)A new definition of “Facility Exit Fee” is added immediately after the
definition of “Facility Exit Date”:


“ “Facility Exit Fee”: The fee in the amount of Fifty Thousand Dollars
($50,000.00), which shall be earned on the Closing Date and shall be due and
payable not later than the earlier to occur of (i) the Sale of the Mortgaged
Property or (ii) the Facility Exit Date.”
(e)    A new definition of “First Amendment” is added immediately after the
definition of “Financing Statements”.


“ “First Amendment”: The First Amendment to Loan Agreement between Borrower and
Lender.”


(f)    Section 2.3(b) is deleted in its entirety and the following is
substituted in its place:


“(b) The Obligations (other than the Facility Exit Fee and any contingent
obligations for which the applicable contingency has not yet occurred) shall be
repaid in full on the following (“Facility Maturity Date”): (I) the earliest to
occur of (i) June 23, 2016 (the “Facility Initial Maturity Date”); provided,
however, if the Extension Conditions are satisfied prior to the Facility Initial
Maturity Date, the maturity date of the Loan shall be extended for an additional
six (6) month period to December 22, 2016 (the “Facility Extended Maturity
Date”); (ii) the date Net Sales Proceeds of the Sale of the Mortgaged Property
are paid to, or on the order of, the Borrower; or (iii) the date of the Sale of
the Gabella Assets; (II) such earlier date as the Loan is prepaid in full or
accelerated or (III) on such later date as is agreed to in writing by the
Borrower and the Lender; provided, however, in the event the Mortgaged Property
is not sold on or prior to the Facility Maturity Date, the Additional Interest
shall be paid to the Lender at the time determined pursuant to Section 2.6
herein, and the Lender may require, in its sole and absolute discretion, that
$10,000 or less of Advances Outstanding remain outstanding until the Lender
receives payment in full of the Additional Interest. This Agreement, the Deed of
Trust and the other Transaction Documents shall remain in full force and effect
until the Additional Interest shall have been paid to the Lender.” (emphasis
added)


(g)    Section 2.4 is deleted in its entirety and the following is substituted
in its place:
“Section 2.4    Determination and Payment of Interest. The Borrower shall pay
all then outstanding, accrued Interest no later than 3:00 p.m. Central Time on
the date of the First Amendment. The Borrower shall, to the extent not
previously paid by Borrower to Lender, pay to the Lender all outstanding accrued
Interest and the Additional Interest on the Facility Maturity Date; provided,
however, in the event the Mortgaged Property is not sold on or prior to the
Facility Maturity Date, the Additional Interest shall be paid to the Lender at
the time determined pursuant to Section 2.6 herein. In the event the Lender has
required pursuant to Section 2.3(b) herein that $10,000 or less of Advances
Outstanding remain outstanding until the Additional Interest has been paid to
the Lender, the Borrower shall pay to the Lender all accrued Interest on such
Advances Outstanding amount at the time the Additional Interest shall be paid to
the Lender as determined pursuant to Section 2.6 herein.” (emphasis added)


(h)     A new Section 2.11(e) is added as follows:
“(e)    The Borrower shall pay: (1) the Facility Additional Fee No. 1 on or
before October 24, 2016, (2) the Facility Additional Fee No. 2 on or before
November 22, 2016, (3) the Facility Additional Fee No. 3 on or before December
22, 2016, and (4) the Facility Exit Fee on or before the earlier to





--------------------------------------------------------------------------------





occur of (i) the Sale of the Mortgaged Property or (ii) the Facility Exit Date.
The Facility Additional Fee No. 1, Facility Additional Fee No. 2, Facility
Additional Fee No. 3, and Facility Exit Fee are each non-refundable. Borrower’s
obligation to pay the Facility Exit Fee shall survive the Facility Maturity Date
until the Facility Exit Fee has been paid to, and received by, Lender.”
3.    Representations and Warranties. Borrower hereby represents, warrants and
certifies, without qualification, that that the representations and warranties
in the Transaction Documents of all parties thereto (other than the Lender) are
true and correct in all material respects on and as of the Amendment Date.
Borrower hereby represents and warrants that no Default or Event of Default
shall exist under the Loan Agreement, any of the other Transaction Documents or
this Amendment as of the Amendment Date.


4.    Release. Borrower and Guarantor hereby warrant and represent that as of
the Amendment Date, (i) Borrower and Guarantor have been duly authorized to
execute and deliver this Amendment; (ii) Borrower and Guarantor have no defense,
offset or counterclaim with respect to the payment of any sum owed to Lender, or
with respect to any agreement or covenant in the Transaction Documents; and
(iii) Lender, on and as of the Amendment Date, has fully performed all
obligations to Borrower and Guarantor which it may have had or has on and as of
the Amendment Date. Without limiting the generality of the foregoing, Borrower
and Guarantor, on its own respective behalf and on the behalf of its respective
past, present and future representatives, partners, managers, members,
shareholders, officers, directors, agents, employees, servants, affiliates and
related companies, heirs, successors and assigns (hereinafter referred to
collectively as the “Borrowing Group”), hereby waives, releases and forever
discharges Lender, and its past, present and future officers, directors,
subsidiary and affiliated entities or companies, agents, servants, employees,
shareholders, partners, members, managers, representatives, successors, assigns,
attorneys, accountants, assets and properties, as the case may be (hereinafter
referred to collectively as the “Lender Group”), from and against all manner of
actions, cause and causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, obligations, liabilities, costs, expenses, losses,
damages, judgments, executions, claims and demands, of whatever kind and nature,
in law or in equity, whether known or unknown, whether or not concealed or
hidden, arising out of or relating to any matter, cause or thing whatsoever,
that any of the Borrowing Group, jointly or severally, may have had, or now have
or that may subsequently accrue against the Lender Group by reason of any matter
or thing whatsoever that occurred, existed or may have occurred or existed on or
before the Amendment Date arising out of or in any way connected to the
Transaction Documents. It is acknowledged and agreed that Lender is specifically
relying upon the representations, warranties, covenants and agreements contained
herein and that such representations, warranties, covenants, and agreements
constitute a material inducement to enter into this Amendment.
5.     Borrower further agrees to pay, promptly after request from Lender, all
fees and expenses up to a maximum of $10,000.00 (collectively, the “Modification
Expenses”) associated with the consummation of the transactions contemplated in
this Amendment, including, without limitation, the reasonable fees and expenses
of Lender’s counsel and any related expenses incurred by Lender in connection
with this Amendment.
6.    Nothing contained this Amendment shall establish a custom or course of
dealing. The execution and delivery of this Amendment by Lender is on a one-time
basis only, and Lender shall not have any obligation to consent to any other
matter or thing. By execution and delivery of this Amendment, Lender does not
waive any Events of Default, defaults, or rights and remedies, all of which
rights and remedies being expressly reserved by Lender.
7.    Conditions. As consideration for, and as a condition precedent to,
Lender’s agreement to enter into this Amendment, Borrower shall pay concurrently
with the mutual execution of this Amendment:





--------------------------------------------------------------------------------





(a)    To Lender, an amount equal to all accrued but unpaid Interest as of the
Amendment Date; and
(b)    as directed by Lender, all Modification Expenses.
8.    Loan Extension. Lender hereby acknowledges that the Extension Conditions
have been satisfied prior to the Facility Initial Maturity Date and the maturity
date of the Loan is hereby extended to the Facility Extended Maturity Date (as
amended and restated in this Amendment).
9.    No Further Advances. Notwithstanding anything to the contrary in the Loan
Agreement, the other Transaction Documents and this Amendment, on and after the
Amendment Date, (i) Borrower shall not be permitted to borrow new funds of the
Loan or reborrow any funds of the Loan that have been repaid, (ii) the amount of
Lender’s Commitment to make Advances shall be equal to zero, and (iii) the
Facility Amount shall solely mean the Advances Outstanding.
9.    No Other Changes. Except as expressly modified or waived hereby, all of
the terms and provisions of the Loan Agreement and the other Transaction
Documents shall remain in full force and effect. The term “this Agreement” or
“Loan Agreement” and all similar references as used in each of the Transaction
Documents shall hereafter mean the Loan Agreement as amended by this Amendment.
10.    Governing Law. This Amendment shall construed in accordance with and
governed by the laws of the State of Illinois.
11.    Counterparts; Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts (including
by facsimile or electronic exchange of PDF signature pages), each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.
12.    Entirety. This Amendment and the other Transaction Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Transaction
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
BORROWER:
 
 
 
BUENA YUMA, LLC,
an Arizona limited liability company
 
 
 
By: IMH Financial Corporation,
 
      a Delaware corporation
 
Its: Sole member and manager
 
By:________________________________
 
       Lawrence D. Bain
 
Its: Chief Executive Officer

 
LENDER:
 
 
 
SRE MONARCH LENDING, LLC,
a Delaware limited liability company
 
 
 
By: Singerman Real Estate Management
 
       Company, L.P., its Manager
 
       By: Singerman Real Estate, LLC, its
 
              General Partner
 
 
 
By:________________________________
 
Name: Seth Singerman
 
Title: Manager




